DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to communications filed on January 11, 2022, concerning application 16/460,554.
Status of Claims
Amendment to the Claims was filed on January 11, 2022.
Claims 3, 4, 12, 14, 16, 18, and 28-37 were canceled.
Claims 1, 2, 5-11, 13, 15, 17, and 19-27 are pending.
Claim Rejections - 35 USC § 112
Amendment to the Claims filed on January 11, 2022, obviates the necessity of the 112(b) or 112 second paragraph rejections raised in the office action mailed on November 29, 2021.
Amendment to the Claims filed on January 11, 2022, obviates the necessity of the 112(d) or 112 fourth paragraph rejections raised in the office action mailed on November 29, 2021.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Graf on February 8, 2022.
The application has been amended as follows: 
Claim 19 line 2 “expected” has been replaced with - - predetermined expected - -
Claim 20 line 2 “expected” has been replaced with - - predetermined expected - -
Claim 21 line 1 “expected” has been replaced with - - predetermined expected - -
Claim 22 line 1 “expected” has been replaced with - - predetermined expected - -
Allowable Subject Matter
Claims 1, 2, 5-11, 13, 15, 17, and 19-27 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination, as previously stated in the office action mailed on April 15, 2021.
Besen (US PG PUB 2004/0246649) discloses measuring magnetic flux which can be used for calculating inductance. However, measuring and calculating are different methods. Furthermore, although Burlage et al. (US PG PUB 2016/0018017) discloses measuring the change of inductance through a solenoid coil (see paragraph 0036), it is not seen as being obvious to combine with Besen. There is no motivation for the combination since the magnetic flux and inductance both determine position and the prior art shows that either magnetic flux or inductance sensors are used, but not both. Huebner (U.S. 2011/0019162) discloses detecting objects using sensors in which the sensor can be an inductance sensor or a magnetic sensor. However, the object detector does not measure both inductance and magnetic flux.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753